Citation Nr: 0400055	
Decision Date: 01/02/04    Archive Date: 01/21/04

DOCKET NO.  00-14 277A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
back trauma with a compression fracture at L1, currently 
evaluated as 40 percent disabling.  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel



INTRODUCTION

The veteran served on active duty from August 1970 to May 
1973 and from January 1974 to January 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, wherein the RO increased the rating 
for the service-connected back disability from 20 to 40 
percent from June 15, 1999, the date the RO received the 
veteran's claim for increase.  In that same decision, the RO 
denied a total disability rating based on individual 
unemployability due to service connected disability (TDIU).  
The veteran has appealed the amount of increase assigned to 
the service-connected back disability as well as the denial 
of a TDIU. 

In June 2001, the Board remanded the veteran's claims to the 
RO in Indianapolis, Indiana for additional development, to 
include an additional VA orthopedic examination.  That 
development has been completed and the case is ready for 
final appellate review. 

The Board observes that by rating decision dated in March 
2003, the RO denied the veteran's claims of entitlement to 
degenerative disc disease at L5-S1 with post-operative 
herniated nucleus puplosus and entitlement to a neurogenic 
bladder with iliocystoplasty.  The appellant filed a notice 
of disagreement with respect to that decision.  In May 2003, 
the RO issued a statement of the case (SOC) addressing both 
of the aforementioned issues.  However, the request for 
appellate review has not been completed because the veteran 
has not filed a substantive appeal (VA Form 1-9 Appeal) 
addressing the aforementioned issues after the issuance of 
the statement of the case by VA.  Therefore, the only issues 
which have been certified to the Board for appellate review 
are those listed on the front page of this decision.

In an August 2003 letter to the veteran, the Board advised 
the veteran that his attorney, Mr. R. Edward Bates, had his 
authority to represent VA claimants revoked by VA, effective 
July 28, 2003.  In essence, it meant that the Board, as well 
as other VA organizations, could no longer recognize Mr. 
Bates at the veteran's representative.  In the letter, the 
veteran was provided several options with respect to his 
representation choices, however, he did not respond.  
Therefore, pursuant to instructions within the letter, the 
Board will assume that the veteran is representing himself in 
the current appeal. 

The issue of entitlement to TDIU will be addressed in the 
REMAND section following the decision below.


FINDING OF FACT

Throughout the duration of the appeal period, the appellant's 
residuals of back trauma with compression fracture at L1 was 
manifested by severe limitation of motion, muscle spasms, 
pain on motion, and an antalgic gait.  


CONCLUSIONS OF LAW

1.  Prior to September 26, 2003, the criteria for an 
evaluation in excess of 40 percent for residuals of back 
trauma with compression fracture of L1 have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.40, 4.45 4.171a, Diagnostic Code 5285 and 5295 
(2002).

2.  Subsequent to September 26, 2003, the criteria for a 
rating in excess of 40 percent for residuals of back trauma 
with compression fracture of L1 have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.40, 4.45, 4.171a, Diagnostic Codes 5235-5243, as 
added by 68 Fed. Reg. 51. 454 (August 27, 2003).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

Veterans Claims Assistance Act

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

It appears that the VCAA applies to this case even though the 
claim was filed before enactment of the law since VA had not 
finally completed adjudication of the claim before the law 
was passed.  See Kuzma v. Principi, No. 03-7032 (Fed. Cir., 
August 25, 2003).  Regardless of whether the VCAA applies to 
this claim, the fact is that there has been compliance with 
this law, as discussed in more detail below.  

First, VA has a duty to notify the appellant and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2003).  

With respect to VA's duty to notify, in July 2001, the RO 
sent a letter to the veteran explaining the VCAA and asking 
him to submit certain information with respect to his 
increased evaluation claim.  In accordance with the 
requirements of the VCAA, the letter informed the veteran 
what evidence and information VA would be obtaining.  The 
letter explained that VA would make reasonable efforts to 
help him get evidence such as medical records, employment 
records, etc., but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  Also, a March 2003 supplemental statement of the 
case contained the Department's regulation implementing the 
VCAA.  Finally, in a November 2003 letter, the Board advised 
the veteran of a change in the law which occurred while his 
appeal was pending.  In response, the veteran indicated that 
he had no further argument or evidence to submit with respect 
to his increased evaluation claim.  Therefore, the Board 
finds that the Department's duty to notify has been fully 
satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board concludes that the VCAA notification letter sent to 
the appellant in July 2001 is legally sufficient.  See 
Paralyzed Veterans of America, et. al. v. Secretary of 
Department of Veterans Affairs (PVA), 345 F. 3rd 1334 (Fed. 
Cir.2003).  Disabled American Veterans, et. al. v. Secretary 
of Department of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. 
Cir. 2003).  The Federal Circuit has held that 38 
C.F.R. §§ 3.159(b)(1) and 19.9(a)(2)(ii) are invalid to the 
extent they provide a claimant "not less than 30 days" to 
respond to a VCAA notification letter because the regulations 
are contrary to 38 U.S.C.A. § 5103(b), which provides a 
claimant one year to submit evidence.  In this case, the 
appellant was, as a matter of fact, provided at least one 
year to submit evidence after the VCAA notification in July 
2001, and it is clear from his statement dated in November 
2003 that he has nothing further to submit with respect to 
his increased evaluation claim, adjudication of that claim 
can proceed.  Furthermore, the President recently signed a 
technical amendment clarifying that the time limits to submit 
information or evidence as enacted by the VCAA did not 
prohibit VA from deciding a claim before expiration of that 
time period.  Veterans Benefits Act of 2003, P.L. 108-___, 
Section 701 (H.R. 2297, December 16, 2003).  

With respect to VA's duty to assist the appellant, in June 
2001, the Board remanded the veteran's claim to the RO for 
additional development, to include an additional VA 
orthopedic examination.  That examination was completed in 
February 2002. Further examination is not needed because 
sufficient evidence is of record to decide this case.  The 
Board is not aware of a basis for speculating that relevant 
evidence exists that VA has not obtained.  Indeed, as noted 
in the preceding paragraph, the veteran has indicated that he 
has no further evidence or argument to present with respect 
to the instant appeal.  

The Board finds that VA has done everything reasonably 
possible to assist the appellant with respect to his 
increased evaluation claim.  In the circumstances of this 
case, additional efforts to assist him in accordance with the 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the appellant at 
every stage of this case.  

Relevant law and regulations

Increased disability ratings- in general

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2003).  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2003).  After careful consideration of the evidence, 
any reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2003). 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.  Within this context, a finding 
of functional loss due to pain must be supported by adequate 
pathology, and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
The Board notes, however, that the DeLuca standards do not 
apply when a veteran is at the maximum for limitation of 
motion and where a higher evaluation is based on ankylosis. 
Johnston, 10 Vet. App. at 85.

Legal Analysis

The veteran's claim for an increased rating for his service-
connected residuals of back trauma with compression fracture 
at L1 was received by the RO on July 15. 1999.  Therefore, 
the rating period on appeal is from July 15, 1998, one year 
prior to the date of receipt of the reopened increased rating 
claim. See 38 C.F.R. § 3.400(o)(2) (2003)
.
The Board has reviewed all the evidence of record, with an 
emphasis on the most recent evidence, to include, but not 
limited to:  the veteran's contentions; his service medical 
records; reports of VA examinations conducted between 1997 
and 2002; and records for VA outpatient treatment between 
1996 and 2002.  The Board will not discuss every piece of 
evidence in detail, but will summarize the evidence where 
appropriate with respect to each issue on appeal.

Increased Evaluation Claim Prior to September 26, 2003

Prior to September 26, 2003, the veteran was evaluated under 
38 C.F.R. § 4.71a, Diagnostic Code 5285-5295 as 40 percent 
disabling.  

The medical evidence prior to September 26, 2003 clearly 
shows that the veteran has, overall, severe limitation of 
motion of the lumbar spine, especially with forward flexion.  
Examinations have also been positive for muscle spasm, an 
antalgic gait and tenderness along the lumbar spine.  The 
veteran ambulated with a cane.  There is no evidence of 
muscle atrophy.  All strength was 5/5 upon VA examination in 
February 2002.  That examination report also showed intact 
bilateral patellar and Achilles tendon reflexes, no clonus 
and decreased superficial peroneal sensation on the right 
lower extremity.  Otherwise, sural and saphenous sensation 
were intact in the right lower extremity in February 2002.  
Also, the left lower extremity showed intact sensation and a 
straight leg test caused back pain on the left and right.  

As noted above, prior to September 26, 2003, the veteran was 
receiving the maximum evaluation available under Diagnostic 
Code 5295, which was 40 percent.  The diagnostic code 
applicable to limitation of lumbar spine motion prior to 
September 26, 2003, was Diagnostic Code 5292, where a maximum 
40 percent rating was warranted for severe limitation motion 
of the lumbar spine.  Diagnostic Code 5295 provides a maximum 
disability rating of 40 percent for severe lumbosacral strain 
with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  
The Board notes that the veteran cannot be assigned separate 
ratings under Diagnostic Codes 5292 and 5295 for the period 
prior to September 26, 2003.  That is because the criteria 
for a 40 percent rating under Diagnostic Code 5295 include 
marked limitation of motion - the same criteria for a 40 
percent rating under Diagnostic Code 5292.  He cannot be 
compensated twice for the same symptomatology, so one rating 
is appropriate.  38 C.F.R. § 4.14.

Although higher evaluations are provided under 38 C.F.R. §  
4.71a, Diagnostic Codes 5286 and 5289 (2003) for ankylosis of 
the spine and under 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003) for pronounced intervertebral disc syndrome, these 
Diagnostic Codes are not applicable to this case.  With 
respect to Diagnostic Codes 5286 and 5289, ankylosis is the 
immobility and consolidation of a joint.  Lewis v. Derwinski, 
3 Vet. App. 259 (1992).  An evaluation in excess of 40 
percent for the veteran's disability is not warranted under 
these codes because the veteran's service-connected 
disability has not been shown to result in ankylosis.

With respect to Diagnostic Code 5293, service connection has 
not been established for intervertebral disc syndrome of the 
lumbar spine.  The Board notes that the rating criteria for 
evaluating intervertebral disc syndrome were recently amended 
as of September 23, 2002.  See 67 Fed. Reg. 54345-54349 
(August 22, 2002).  However, intervertebral disc disease 
syndrome is not a part of the service-connected disability 
and the new provisions are not applicable to the veteran's 
claim.  In this regard, the VA examiner in February 2002 
specifically concluded that such degeneration was unlikely to 
be related to the original injury sustained by the veteran in 
1975.  In support of his opinion, the examiner related that 
because of the time span between the L1 compression fracture 
and the herniated nucleus puploses at L5-S1, it was unlikely 
that the etiology of the herniated disc was the service-
connected L1 compression fracture.  Accordingly, neither the 
old nor the amended version of Diagnostic Code 5293 is 
applicable to this case.

Diagnostic Code 5285 provides the rating criteria for 
residuals of a fractured vertebra.  Diagnostic Code 5285 
provides that residuals of a fractured vertebra without cord 
involvement, but with abnormal mobility requiring a neck 
brace (jury mast) warrant a 60 percent rating.  Otherwise, 
residuals of a fractured vertebra should be rated in 
accordance with definite limited motion or muscle spasm, 
adding a separate 10 percent rating for demonstrable 
deformity of vertebral body. Diagnostic Code 5285.  In 
addition, a "Note" under Diagnostic Code 5285 provides that 
under both ankylosis and limited motion, ratings should not 
be assigned for more than one segment by reason of 
involvement of only the first or last vertebrae of an 
adjacent segment.  The medical evidence does not show that 
the veteran's back trauma with compression fracture at L1 
results in abnormal mobility requiring a neck brace (jury 
mast).  In addition, while a March 1982 X-ray found a mild 
compression deformity at L1, recent X-rays of the lumbar 
spine, performed by VA in February 2002, were negative for 
any evidence of demonstrable deformity of a vertebral body.  
Thus, a higher evaluation or a separate 10 percent rating for 
vertebral deformity are not warranted under Diagnostic Code 
5285.

The Board has considered the evidence of painful motion and 
functional impairment of the thoracic spine.  See 38 C.F.R. 
§§ 4.40, 4.45 (2002); DeLuca.  The veteran is currently at 
the maximum evaluation for the residuals of back trauma and 
compression fracture at L1 under Diagnostic Code 5295 and, 
even with painful motion and functional impairment, a higher 
evaluation is not available under Diagnostic Code 5295.  See 
Johnston, 10 Vet. App. 80 (1997).

In sum, the only diagnostic codes pertaining to spinal 
disorders that provide schedular ratings higher than 40 
percent do not apply to the veteran's service-connected 
disorder because he does not have those conditions.  
Accordingly, the preponderance of the evidence is against 
assignment of an increased disability rating for the 
veteran's service-connected back trauma with compression 
fracture at L1.  The regulations establish disability ratings 
that are intended to compensate a veteran for average 
impairment in earning capacity due to a service-connected 
disorder.  38 U.S.C.A.A. § 1155.  The veteran has 
symptomatology indicative of functional loss and painful 
motion.  Although the Board sympathizes with the veteran's 
difficulties due to his low back disorder, the Board is 
constrained to abide by VA regulations.  Without ankylosis of 
the lumbar spine or intervertebral disc syndrome, or 
residuals of a fracture of the vertebra requiring the use of 
a neck brace, he simply is not entitled to a schedular 
disability rating higher than 40 percent prior to September 
26, 2003.  The veteran does not meet these criteria, and 
there is no reasonable doubt on this matter that could be 
resolved in his favor.  The Board has considered all 
potentially applicable diagnostic codes, as discussed above.

Increased Evaluation Claim Subsequent to September 26, 2003

Effective September 26, 2003 the rating criteria applicable 
to the diseases and injuries of the spine under 38 C.F.R. 
§ 4.71a, were amended by VA, including the criteria for 
rating invertebral disc syndrome.  See 68 Fed. Reg. 51. 454 
(August 27, 2003) .  In November 2003, VA provided the 
veteran was the new regulatory criteria used for the 
evaluation of disease and injuries of the spine.  

Under the new general rating formula for diseases and 
injuries of the spine, (For diagnostic does 5235 to 5243 
unless 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes):  with or without symptoms such as pain (whether or 
not itradiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  A 40 
percent evaluation will be assigned for unfavorable ankylosis 
of the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation will be assigned of unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent evaluation will be 
assigned for unfavorable ankylosis of the entire spine.  Id.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, 
the range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.  Diagnostic Code 5235, 
Vertebral fracture or dislocation; Diagnostic Code 5236, 
Sacroiliac injury and weakness; Diagnostic Code 5237 
Lumbosacral or cervical strain; Diagnostic Code 5238 Spinal 
stenosis; Diagnostic Code 5239 Spondylolisthesis or 
segmental instability; Diagnostic Code 5240 Ankylosing 
spondylitis; Diagnostic Code 5241 Spinal fusion; Diagnostic 
Code 5242 Degenerative arthritis of the spine (see also 
diagnostic code 5003); Diagnostic Code 5243 Intervertebral 
disc syndrome.  

As noted previously, there are separate rating criteria for 
evaluating intervertebral disc syndrome under the new rating 
criteria, effective September 26, 2003.  However, as service 
connection has not been established for intervertebral disc 
syndrome, these criteria are not for application in the 
instant appeal.  In addition, as the medical evidence of 
record does not show that the veteran has unfavorable 
ankylosis of the entire thoracolumbar or of the entire 
spine, an evaluation in excess of 40 percent for the 
service-connected residuals of back trauma with compression 
fracture at L1 is not warranted under the new rating 
criteria, effective September 26, 2003. 

While the veteran experiences painful motion and functional 
loss of the lumbar spine as a result of the service-connected 
residuals of back trauma with compression fracture at L1, the 
new rating criteria incorporate pain into the currently 
assigned 40 percent disability evaluation.  Therefore, a 
separate evaluation for painful motion is inappropriate under 
the new rating criteria, effective September 26, 2003. 

The veteran does not meet the criteria for an increased 
rating in excess of 40 percent for his service-connected 
residuals of back trauma and compression fracture at L1 under 
the new rating criteria for evaluating disease and injuries 
of the spine, effective September 26, 2003, and there is no 
reasonable doubt on this matter that could be resolved in his 
favor.  The Board has considered all potentially applicable 
diagnostic codes, as discussed above.


ORDER

Entitlement to an increased evaluation for residuals of back 
trauma with compression fracture at L1 is denied.

	(CONTINUED ON NEXT PAGE)




REMAND

Review of the claims files reflects that the veteran has been 
advised of the changes brought about by the Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2002) (VCAA), which was signed into law on 
November 9, 2000.  The VCAA includes an enhanced duty on the 
part of VA to notify claimants as to the information and 
evidence necessary to substantiate claims for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its duty to assist claimants in the development of their 
claims.  The RO sent the appellant a letter, dated in July 
2001, informing him of the evidence needed to substantiate 
his claim and of the duty to assist requirements with respect 
to his TDIU claim.

Evidentiary development

The Board's review of the claims file reveals that, at 
present, the record does not include sufficient medical 
evidence to adjudicate the TDIU claim.  
See 38 C.F.R. § 5103A (West 2002).  In this regard, it was 
the VA examiner's opinion in February 2002 that "the 
patient's current disability and symptomatology would likely 
make him a very difficult individual to be employed and 
remain employed secondary to his pain and symptoms."  The 
Board finds this opinion to be ambiguous, at best, especially 
considering the severity of the veteran's non-service-
connected disorders.  In adjudicating a total rating claim, 
the Board may not reject the veteran's claim without 
producing evidence, as distinguished from mere conjecture, 
that the veteran's disability does not prevent him from 
performing work that would produce sufficient income to be 
other than marginal.  Friscia v. Brown, 7 Vet. App. 294 
(1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  
In Friscia, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) specifically stated that the VA has a 
duty to supplement the record by obtaining an examination 
which includes an opinion on what effect the appellant's 
service-connected disability has on his ability to work.  
Friscia, 7 Vet. App. at 297, citing 38 U.S.C.A. § 5107(a); 38 
C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a); Beaty, 6 Vet. App. 
at 538; and Obert v. Brown , 6 Vet. App. 532 (1993).  Hence, 
the RO should obtain a medical opinion as to whether the 
veteran's service-connected residuals of back trauma with 
compression fracture at L1, alone, render him unable to 
obtain or retain substantially gainful employment.

In light of the foregoing, the case is REMANDED for the 
following actions:

1.  The veteran should be scheduled for a 
VA orthopedic examination to determine 
whether his service-connected residuals 
of back trauma with compression fracture 
at L1 preclude him from obtaining and 
maintaining employment.  All indicated 
tests must be conducted.  The claims 
files must be made available to and 
reviewed by the examiner prior to the 
requested study.  The examination report 
must indicate that a review of the claims 
files was made.  The examiner should 
elicit from the veteran and record for 
clinical purposes a full work and 
educational history.  

Based on his/her review of the claims 
files, the examiner should provide an 
opinion as to whether the service-
connected residuals of back trauma with 
compression fracture at L1 alone preclude 
the veteran from securing and following 
substantially gainful employment 
consistent with his education and 
occupational experience, irrespective of 
age and any non-service-connected 
disorders or health issues.  All 
examination results, along with the 
complete rationale for the opinion 
provided, to include citation to 
pertinent evidence of record and/or 
medical authority, as appropriate, should 
be set forth in a typewritten report.



3.  After ensuring that all development 
has been conducted and completed in full, 
readjudicate the issue of entitlement to 
TDIU.  If any benefit sought on appeal is 
not granted to the veteran's 
satisfaction, issue a supplemental 
statement of the case (SSOC) and afford 
the veteran an appropriate opportunity to 
respond.  

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issue.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  No action is required of the veteran until 
further notice.  

This case must be afforded expeditious treatment.



		
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



